Order, Family Court of the State of . New York, New York County, entered June 23,1971, which, among other" things found respondent to be in violation of the prior order of support',' fixed arrears at $560, directed respondent to post a bond of $200 to'.apply on arrears or-to spend 30 days in jail and temporarily modified support to the amount of $18 per week is unanimously reversed, on the law, without costs and without disbursements, and the petition dismissed without, prejudice.' On the appeal, counsel for the petitioner informed this court that “ The Petitioner, Carol Barbella, has not taken part in any of the previous attempts of appeal and does not. intend "to pursue this matter." In view of the advice received from counsel, it is apparent that the issues raised herein have become moot. Concur — McGivern, J. P., Murphy, "Steuer, Tilzer and Capozzoli, JJ.